Title: 23d.
From: Adams, John Quincy
To: 


       I have done nothing all this Day. Every Day thus lost doubles the obligation of improving the next; but I fear if I was held to perform the Obligation, I should soon become a Bankrupt. Pass’d the Evening at Bridge’s Chamber. We had considerable Conversation, as we frequently have, concerning our future Prospects. He is ambitious, and intends to engage in Politics. He expects more happiness from it, than he will ever realize I believe. But he is form’d for a political Life, and it is he will? probably show to advantage in that Line.
      